Citation Nr: 0603377	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-20 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than November 14, 
2002 for a grant of service connection for chronic myeloid 
leukemia.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1943 to January 
1946.

The matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeal) received 
in June 2004, the veteran requested a hearing at a local VA 
office before a member of the Board.  In addition, on an 
Appeal Hearing Options form, the veteran requested a local 
hearing with an Indianapolis RO hearing officer.  To date, VA 
has not afforded the veteran an opportunity to present 
testimony at either such hearings.  To ensure the veteran due 
process of law, AMC should take such action on remand.

The veteran should be contacted to 
determine whether he still wants either a 
local hearing with an RO hearing officer, 
a Board hearing at the RO, or both.  If 
the veteran confirms that he desires 
either or both hearings, appropriate 
action should be taken to schedule the 
veteran for an RO hearing, a Board 
hearing at the RO before a traveling 
Board member, or both.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 
 
 
 


